Filed 9/27/05 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2005 ND159







State of North Dakota, 		Plaintiff and Appellee



v.



Anthony James Moore, 		Defendant and Appellant







No. 20050133







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Frank L. Racek, Judge.



AFFIRMED.



Per Curiam.



Anthony J. Moore, pro se, North Dakota State Penitentiary, P.O. Box 5521, Bismarck, N.D. 58506-5521, defendant and appellant.



Birch P. Burdick, State’s Attorney, P.O. Box 2806, Fargo, N.D. 58108-2806, for plaintiff and appellee.

State v. Moore

No. 20050133



Per Curiam.

[¶1]	Anthony James Moore appeals from the district court’s denial of his motion to correct an illegal sentence.  Moore argues: (1) he was improperly required to register as a sexual offender for life under a statute that does not apply to him; (2) he was required to register as a sexual offender erroneously because he is "actually innocent"; and, (3) he was denied due process by being sentenced to pay restitution without receiving notice.

[¶2]	Moore's claims are frivolous and completely without merit.  We summarily affirm under N.D.R.App.P. 35.1(a)(1).

[¶3]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom